Citation Nr: 1749323	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease (DJD) of the right thumb and degenerative arthritis of the right index finger.

2.  Entitlement to an evaluation in excess of 20 percent for left great toe disability with traumatic arthritis and hallux rigidus.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.

4.  Entitlement to a compensable evaluation for scar of the right thumb.

5.  Entitlement to service connection for post traumatic stress disorder (PTSD).

6.  Entitlement to service connection for right knee disability to include degenerative joint disease, claimed as secondary to left foot condition.

7.  Entitlement to service connection for left hip disability, claimed as secondary to service connected left foot (great toe) condition.
8.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral eye disability and, if so, whether the claim may be granted.

9.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for right hip disability and, if so, whether the claim may be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2014 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2016, the Veteran testified before a Decision Review Officer at the RO.  A hearing transcript is associated with the record.

The issues of entitlement to service connection for right knee disability and bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Disability of the right thumb and right index finger is rated at the maximum schedular level; during the appeal period, there has been no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis; and right index finger disability has not been more nearly manifested by a gap of 1 inch (2.5 centimeters) between the fingertip and the proximal traverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than30 degrees.

2.  Left great toe disability is manifested by moderately severe traumatic arthritis and severe hallux rigidus, but neither the lay nor medical evidence reflect functional impairment that more nearly reflects severe impairment at any time during the appeal.

3.  Hearing loss disability has been manifested, at worst, by an average pure tone decibel loss in the of 48 in the right ear with 96 percent speech discrimination, and of 49 decibel loss in the left ear with 92 percent speech discrimination during the appeal period.

4.  During the appeal period, the right thumb scar has been linear, measuring less than 6 square inches (or 77 square centimeters), and without pain, instability, tissue loss, or limitation/restriction of function.

5.  Competent evidence of a confirmed diagnosis of PTSD has not been presented.

6.  The claim for service connection for bilateral eye disability to include cataracts was denied in a December 2008 unappealed rating decision; subsequently received evidence includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.
7.  The claim for service connection for right hip disability was denied in a March 2008 unappealed rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for right thumb and right index finger disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5003-5228 (2016).

2.  The criteria for a disability evaluation in excess of 20 percent for left great toe disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5010-5284 (2016).

3.  The criteria for a compensable evaluation for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code 6100 (2016).

4.  The criteria for a compensable evaluation for scar of right thumb are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.118, Diagnostic Codes 7800-7805 (2016).

5.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2016).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for right hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

In regards to evaluations, the Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The below discussed VA examinations for the thumb/fingers and feet did not include testing for pain on both active and passive motion, as well as weight-bearing and nonweight-bearing.  To the extent that Correia would apply to range of motion testing of the thumb, fingers, and great toe, the Board finds that the failure to comply with its holding is harmless in this case.

Under Diagnostic Code 5228, limitation of motion of thumb is assessed based on the gap between thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Likewise, under Diagnostic Code 5229, limitation of motion of the index finger is assessed based on the gap between the fingertip and the proximal traverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than30 degrees.  In this case, while the VA examiners noted decreased range of motion, the evidence shows that at no point does the Veteran have any gap between his thumb pad and the fingers, or between the index fingertip and the proximal traverse crease of the palm, or index finger extension limited 30 degrees.  Thus, because there is no indication that Correia-compliant testing could result in a rating higher than 20 percent under Diagnostic Code 5228 or 5284, a remand for compliance with Correia is not required.  In addition, although VA examiners found that the right thumb was ankylosed, the schedule provides a maximum 20 percent evaluation for ankylosis and, hence, as the Veteran currently has a 20 percent evaluation, Correia-compliant testing this would not yield a higher evaluation.

As for the great toe, the Board notes that determinations of the appropriate disability evaluation for the great toe are not predicated range of motion findings.  Also, even conceding the presence of severe hallux rigidus (equivalent to amputation) in this case would not yield a higher evaluation than now assigned.  Therefore, the decision in Correia is not applicable to this matter and remand is not warranted.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the appeal.



II.  Evaluations

The Veteran seeks higher evaluations for right thumb and right index finger disability, left great toe disability, hearing loss disability, and scar of the right thumb.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  When evaluating a disability of the musculoskeletal system, consideration must be given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

B.  Right Thumb and Right Index Finger

A June 2011 rating decision granted service connection for DJD of the right thumb and degenerative arthritis of the right index finger (claimed as right hand disorder) and assigned a 10 percent evaluation, effective from February 16, 2001.  In September 2013, VA received a claim for increase.  A June 2014 rating decision assigned a 20 percent evaluation effective from September 30, 2013 (date of claim), which the Veteran has appealed.

Diagnostic Codes 5224 through 5227 provide various ratings for ankylosis of individual digits is present.  Ankylosis of the thumb, unfavorable (major or minor) warrants a maximum rating of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5254.  Diagnostic Codes 5228 through 5230 provide various ratings where there is limitation of motion of individual digits.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224-5230.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for the right hand-thumb and index finger disability.  The Veteran is rated at the maximum schedular level for disability of the right thumb and right index finger under Diagnostic Code 5228, and neither the lay nor the medical evidence reflects that there is remaining function in the extremity such that no effective function remained other than that which would be equally well served by amputation with prosthesis.

Report of VA examination dated in April 2014 reflects a history of shrapnel injury to the right thumb during an assault landing in World War II-shrapnel was removed, dressings applied, and the Veteran was returned to duty.  The Veteran complained of worsening pain and decreased range of motion of the right hand since service, which he treats with anti-inflammatory medication without relief.  The Veteran denied flare-ups that impact the function of the hand.  There was no gap between the thumb pad and the fingers or between any fingertips and the proximal transverse crease of the palm, and there was no evidence of painful motion in attempting to touch the palm with fingertips.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to perform repetitive use testing with 3 repetitions.  No additional limitation of motion for any finger post-test was shown; no gap between the thumb pad and the fingers post-test was shown; no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test was shown; and no limitation of extension for the index finger or long finger post-test was shown.  The examiner indicated that there was functional loss/impairment of the right thumb described as less movement than normal, weakened movement, pain on movement, deformity, and "decreased flexion of the right thumb MCP to 20 degrees."  There was pain on palpation and 4/5 strength (active movement against some resistance).  The examiner stated that there was ankylosis of the right thumb's carpometacarpal and interphalangeal joints in extension.  However, this condition did not result in limitation of motion of other digits or interference with overall function of the hand.  The examiner found that, due to the Veteran's conditions, there was not functional impairment of the right upper extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis-these functions included functions of the upper extremity include grasping, manipulation, etc.).  Functional impact of the condition was described as follows:  "Employment tasks requiring using hand tools, gripping, grasping small objects with right hand are limited by this condition."  It was noted that pain, weakness, fatigability, or incoordination would significantly limit functional ability either during flare-ups or when the joint is used repeatedly over a period of time.  X-ray showed mild degenerative changes of the thumb MCP joint.

Absent some showing limitation or functional impairment akin to amputation, a higher rating is not warranted.  The Board has considered whether a separate disability is warranted for right index finger disability.  However, a separate rating is not warranted because the disability is not more nearly manifested by a gap of 1 inch (2.5 centimeters) between the fingertip and the proximal traverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.

The Board acknowledges the Veteran's report of pain and evidence of ongoing complaints.  However, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board accepts that the Veteran is competent to report on his observable symptomatology.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for a higher disability rating, his complaints along with the medical findings do not comport with the assignment of a higher evaluation, as explained and discussed above.

Accordingly, the claim for an evaluation in excess of 20 percent is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The disability has not met the criteria for a higher evaluation at any time during the appeal period and, as such, there is no basis for a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

C.  Left Great Toe

An April 1947 rating decision granted service connection for fractured left great toe (rated as weak foot - 10 percent disabling).  A 20 percent evaluation was assigned in a March 2008 rating decision.  In September 2013, VA received a claim for increased.  A June 2014 rating decision denied an evaluation in excess of 20 percent for great left toe disability, which the Veteran has appealed.
The Veteran's left great toe disability has been evaluated under Diagnostic Code 5010-5284.  Diagnostic Codes 5003 and 5010 provide that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Codes 5003 and 5010 provide a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Diagnostic Code 5284 provides ratings for other foot injuries and assigns a maximum schedular evaluation of 30 percent for severe foot injuries; and a 20 percent evaluation for moderate foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The criteria for an evaluation in excess of 20 percent for left great toe disability are not more nearly met.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5284.

Report of VA examination dated in April 2014 reflects that the Veteran has residuals of fractured left great toe diagnosed as severe traumatic arthritis and hallux rigidus.  By history, the Veteran injured his left foot when a heavy radio landed on his left foot while deployed to Okinawa in January 1945.  Because he delayed treatment, infection set in that required his transfer to Guam for 5 months of medical treatment with penicillin and rehabilitation.   He was placed on radio duty after that injury, which did not require a lot of walking around.  The Veteran complained of progressive problems over the years to include severe pain with prolonged walking and weather changes, which he treats with steroid injections and anti-inflammatory medications without relief.  Clinical findings showed severe symptoms of hallux rigidus "with function equivalent to amputation of great toe" and moderately severe traumatic arthritis of the left great toe.  Morton's neuroma, hammer toe, hallux valgus, claw foot (pes cavus), malunion or nonunion of the tarsal/metatarsal bones, and bilateral weak foot were not shown on examination.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner indicated that, due to the Veteran's foot condition, there was not functional impairment of the lower extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis (Functions of the lower extremity include balance and propulsion, etc.).  Functional impact of the condition was described as follows:  "Employment tasks requiring walking and prolonged standing are limited by this condition."  It was noted that pain, weakness, fatigability, or incoordination could significantly limit functional ability either during flare-ups or when the joint is used repeatedly over a period of time.  It was further noted that limitation of range of motion cannot be estimated; however, loss of function during flare-ups or when the joint is used repeatedly over a period of time would occur with prolonged walking and prolonged standing.

Here, the evidence does not more nearly reflect "severe" residuals of foot injury.  Traumatic arthritis of the great toe was described as moderately severe, not "severe," and there are no complaints or findings for impaired locomotion due to this disability.  There are no complaints or findings for constant pain, weakness, fatigability, or incoordination.  The Veteran does not require use of any assistive device for ambulation.  Furthermore, the Board has considered that Diagnostic Code 5010 provides a maximum 20 percent rating for degenerative arthritis with x- ray evidence of involvement of 2 or more major/minor joints with occasional incapacitating exacerbations.  With this in mind, the Board believes that to assign an evaluation in excess of 20 percent under Diagnostic Code 5284 for the service-connected great toe would be incongruous with maximum rating shown for arthritis under Diagnostic Code 5010 in the absence of other evidence of severe functional impairment due to the left great toe-which is not shown in this case.  Also, the Board has considered that the schedule provides a maximum 10 percent evaluation for severe hallux rigidus.  38 C.F.R. § 4.71a, 5280.  The assignment of an evaluation in excess of 20 percent for left toe disability manifested by severe hallux rigidus and moderately severe arthritis in the absence of evidence of severe functional impairment due to the left great toe would be an absurd result in the context of the rating schedule because it would overcompensate for symptoms that are less than severe in character.  Therefore, the Board finds that the evidence of record does not more nearly reflect the criteria for a higher evaluation.

To the extent that there is pain, weakness, fatigability, or incoordination during flare-ups or repeated use over a period of time, the current evaluation for moderate disability contemplates these episodes.  Furthermore, although the schedule provides a 40 percent rating where there is actual loss of use of the foot may, there is no loss of use of the left foot shown here.  38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, absent findings for pes cavus, weak foot (atrophy of the musculature, disturbed circulation, or foot weakness), metatarsalgia, hallux valgus, or hammer toe, the Board finds that a higher or separate disability evaluation is not warranted based on other foot disorder.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284.  Also, there is no evidence of loss of use of a foot such that the Veteran would be better served by amputation and prosthesis.  38 C.F.R. §§ 4.63, 4.71a.

The Board accepts that the Veteran is competent to report on his observable symptomatology.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.

Accordingly, the claim for an evaluation in excess of 20 percent is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert supra.  The disability has not met the criteria for a higher evaluation at any time during the appeal period and, as such, there is no basis for a staged rating.  See Hart supra.
D.  Hearing loss

A July 2010 rating decision granted service connection for bilateral hearing loss disability as noncompensably disabling, effective from May 11, 2010 (date of claim) under Diagnostic Code 6100.  In September 2013, VA received a claim for an increased evaluation.  A June 2014 rating decision denied a compensable evaluation, which the Veteran has appealed.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).
After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable schedular evaluation for bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.

On the authorized VA audiological examination in April 2014, the average pure tone decibel loss was 48 in the right ear with 96 percent speech discrimination and 49 in the left ear with 92 percent speech discrimination.  Applying 38 C.F.R. § 4.85, Table VI, to the audiological findings, the Veteran has a numeric designation of I for his right ear and I for his left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the bilateral hearing loss is warranted.  Also, the pure tone thresholds of record do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more; and, as such, that provision is inapplicable. Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown as the documented pure tone thresholds for the Veteran are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and thus, neither Table VI or Table VIa is applicable.  38 C.F.R. § 4.86(b).

The Board has considered the effect of the Veteran's hearing loss on his ability to function in the work-place.  Friscia v. Brown, 7 Vet. App. 294 (1995); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The record shows that the Veteran, now in his 90's, has been retired since age 65 from employment as a commercial bank loan officer.  The Veteran's hearing loss would impact his ability to work because, as described by the Veteran, he has frequent difficulty understanding speech and on television without his hearing aids.  See C&P Exams (April 2014).  The evidence shows that the Veteran's hearing is improved with amplification.

The Board acknowledges that accepts that the Veteran believes his hearing acuity is worse than evaluated.  However, far more probative of the degree of the disability are the results of testing prepared by a skilled professional since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, the claim for a compensable evaluation for bilateral hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990).  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

E.  Scar - Right Thumb

A February 1946 rating decision granted service connection for scar as residual of shrapnel wound.  In September 2013, VA received a claim for increased evaluation for right thumb scar.  A June 2014 rating decision denied a compensable evaluation, which the Veteran has appealed.

The schedular criteria for evaluating scars are set out at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for scar of the right thumb (residual of shrapnel injury).  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7, 4.118, Diagnostic Codes 7800-7805.

Report of VA examination dated in April 2014 reflects that the Veteran has a right thumb scar as a residual of shrapnel injury (laceration) in 1945.  The Veteran denied painful scar; unstable scar, and any frequent loss of covering of skin over the scar.  Objectively, the scar was linear and measured 4 centimeters.  The scar caused no limitation of function.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with right thumb scar.

The schedular criteria for a compensable evaluation are not met as the Veteran does not have a painful or unstable scar; there is no visible or palpable tissue loss; the scar measures less than 77 square cm; and there is no functional limitation associated with scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  As such, the criteria for increase are not more nearly met.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for a higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than assigned.

Accordingly, the claim for increase is denied.  There is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Hart, supra.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, Gilbert, supra. at 53 (1990).

III.  Service Connection and Previously Denied Final Decisions

VA received in September 2013 a claim for service connection for bilateral eye disability and PTSD.  See VA Form 21-526b (September 2013).

A.  Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  It is noted that the Veteran has not alleged in-service personal assault and, therefore, the provisions of 38 C.F.R. § 3.304(f)(5) are not applicable to this case.

A claim that has been previously denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

B.  PTSD

The record establishes that the Veteran served in combat and is decorated for his wartime service.  Notwithstanding, the preponderance of the evidence is against the claim for service connection because competent evidence of a confirmed diagnosis of PTSD has not been presented.  38 C.F.R. §§ 3.304(f), 4.125.

STRs show no psychiatric disorder to include PTSD.  Post service treatment records to include VA treatment records reflect no findings for PTSD or treatment for mental health problems.  VA afforded the Veteran a PTSD examination in April 2014, which showed no diagnosis of PTSD that conforms to DSM-5 or that is supported by the findings on examination.  It was noted that his symptoms are subthreshold and do not cause clinically significant functional impact.  Also, the examiner noted that the criteria for another mental disorder under the DSM-IV or DSM-V are not met.

The Veteran is not competent to diagnose himself with having PTSD as he has no medical expertise or training and the diagnosis of PTSD is a medical determination that is not susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).

The weight of the evidence is against the claim.  Therefore, the claim for PTSD is denied as there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, supra. at 53 (1990).

It is noted that an October 1968 unappealed rating decision denied entitlement to service connection for passive aggressive personality and anxiety reaction.  Notably, the Veteran has not expressed a desire to reopen this previously denied claim (final decision); but rather, he raised a new claim for consideration that has been addressed de novo by VA adjudicators consistent with Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  In regards to the PTDS claim, there is no requirement to present new and material evidence because the claim does not rely on the same factual basis as the previously denied psychiatric claims.

C.  Disability of Eyes - Previously Denied Final Decision

Service connection for myopia was denied by the RO in a 1947 rating decision because it was deemed a congenital or developmental disability, and there was no evidence that myopia was aggravated by active military service.  Service connection for cataracts was denied by the RO in a December 2008 rating decision because the condition was not manifested in service or caused by service.  The RO notified the Veteran of these decisions and no appeal was received.

In September 2013, VA received a claim for bilateral eye disability.  The Veteran argued that he has disability of the eyes due to his military duties.  Specifically, in March 2014 correspondence, he reported he had to look at the sky for airplanes to call in airstrikes without any eye protection, which caused him to have a current bilateral eye disability-noting that he had been treated for cataracts by VA.  See Correspondence (March 2014 and September 2014).  See also Notice of Disagreement (August 2014).  The RO denied the claim in a June 2014 rating decision because new and material evidence had not been submitted to reopen the claim.  The Veteran appeals this determination.

The Board finds that the Veteran's September 2013 claim is essentially a petition to reopen the previously denied claim for benefits.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Having carefully reviewed the evidence of record, the Board finds that new and material evidence to reopen the claim for service connection for bilateral eye disorder has not been presented.

Evidence considered at the time of the 2008 rating decision included STRs and VA treatment records.  Although the Veteran was seen for glasses related to refractive error and symptoms of conjunctivitis in service, STRs show no chronic eye problems or cataracts.  Report of service separation examination dated in December 1945 reflects no abnormalities of the eye other than compound myopic astigmatism (refractive error).  VA treatment records dated in 2001 document the presence of refractive error and cataracts and, in 2006, a VA examiner commented that these conditions were not visually significant.  The Veteran underwent cataract surgery, left eye, in July 2008.

Recent evidentiary submissions include statements from the Veteran along with VA treatment records.  VA treatment records dated in 2009 reflect findings for pseudophakia (implanted lens post-cataract surgery), cataract of right eye, refractive error, and dry eyes.  See Medical Treatment Record - Government Facility (April 2016).  The recent evidentiary submissions are mostly cumulative or redundant of previously considered evidence showing refractive error and cataracts.  To the extent that the evidence is new (showing post cataract symptoms and ongoing treatment -pseudophakia and dry eyes), the evidence is not material since is does not cure any prior evidentiary defect.  That is, the recent evidentiary submissions do not suggest the presence of a chronic eye disability attributable to service or that the Veteran had any superimposed eye disability as a result of military service.  Therefore, new and material evidence to reopen the previously disallowed eye claim has not been submitted.

It is noted that VA is not required to provide a medical examination or obtain a medical opinion until new and material evidence has been presented.  38 C.F.R. § 3.159(c)(4).

Accordingly, the petition to reopen is denied.

D.  Right Hip Disability- Previously Denied Final Decision

A February 1969 rating decision denied service connection for right hip disorder because a current disability was not shown.  A June 2014 rating decision denied service connection for right hip disability because the evidence submitted was not new and material.  The Veteran appeals this determination.

Having carefully reviewed the evidence, the Board finds that new and material evidence has been submitted to reopen the claim.  Recent evidentiary submissions show the presence of arthritis of the right hip.  See Medical Treatment Record - Government Facility (April 2016).  A prior evidentiary defect is cured and, therefore, new and material evidence has been received to reopen the previously denied claim.  Accordingly, the petition to reopen in granted.


ORDER

An evaluation in excess of 20 percent for DJD of the right thumb and degenerative arthritis of the right index finger is denied.

An evaluation in excess of 20 percent for left great toe disability is denied.

A compensable evaluation for bilateral hearing loss is denied.

A compensable evaluation for scar of the right thumb is denied.

Service connection for PTSD is denied.

The petition to reopen the claim for service connection for bilateral eye disability is denied.

The petition to reopen the claim for service connection for right hip disability is allowed.  The appeal is granted to that extent only.



REMAND

The Veteran argued that his right knee and bilateral hip problems are attributable to service-connected disability of his great left toe.  See VA Form 21-526b (September 2013).  The medical evidence of record is inadequate to decide whether the conditions claimed are secondary to service-connected disability of the left great toe.  A June 2014 VA medical opinion reflects that DJD of the right knee was less likely as not proximately due to the service-connected left great toe disability.  A February 2016 VA medical opinion reflects that right hip disability is less likely as not proximately due to fracture of the left great toe with severe traumatic arthritis and hallux valgus.  However, the VA medical opinions did not address whether there is aggravation of right knee and/or hip disabilities due to service-connected disability of the left great toe.  Therefore, the medical opinions are inadequate.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  A VA medical opinion should be obtained from a physician in orthopedic medicine.  The claims file must be reviewed and noted in the report.  The physician should opine on the following:

(a) Whether the Veteran's right hip and/or left hip disorder is proximately due to service-connected left great toe disability.

(b) Whether the Veteran's right knee disorder is proximately due to service-connected left great toe disability.

(c) Whether the Veteran's right hip and/or left hip disorder is aggravated by service-connected left great toe disability.

(d) Whether the Veteran's right knee disorder is aggravated by service-connected left great toe disability.

The examiner should address the Veteran's theory of altered gait or other disturbances of weight distribution or locomotion as causing or contributing to his disabilities of the hips and right knee.

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


